        Case: 1:19-cv-00112-JMV Doc #: 26 Filed: 08/12/20 1 of 1 PageID #: 870




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

TRACYE CAMPBELL                                                                        PLAINTIFF

                                                                          NO. 1:19CV112-JMV

NANCY BERRYHILL,
Commissioner of Social Security                                                   DEFENDANT


                                             ORDER

       BEFORE THE COURT are Plaintiff’s motion [24] for an award of attorney fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and Defendant’s response [25]. Having

considered the motion and the applicable law—and hearing no objection from Defendant

regarding the amount of the award sought—the Court finds the amount requested is reasonable.

Accordingly, it is, hereby, ORDERED that Plaintiff’s motion for attorney fees under the Equal

Access to Justice Act is GRANTED, and Plaintiff is awarded $6,523.95 in attorney fees.

Consistent with Astrue v. Ratliff, 130 S. Ct. 2521 (2010), however, the check should be made

payable to Plaintiff and mailed to Plaintiff’s Counsel.

       SO ORDERED this 12th day of August, 2020.



                                                      /s/ Jane M. Virden
                                                      United States Magistrate Judge
